DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-2, 4-15, and 17 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A control system for a multiphase electric motor comprising: a controller arranged to monitor electrical currents in the motor and a rotational position of the motor and to determine PWM voltage waveforms to be applied to respective phases of the motor, the PWM voltage waveforms being arranged in a respective PWM pattern; and 
a drive circuit adapted to control current in respective phases of the motor according to the PWM voltage waveforms; wherein the controller: 
assigns a chosen PWM pattern from a set of six different PWM patterns to be an assigned PWM pattern for execution based on the position of rotor, based on a PWM period for executing the chosen PWM pattern, and based on a placement of a leading edge of each pulse of the chosen PWM pattern, wherein each pulse of the chosen PWM pattern that is to be applied to a respective phase of phases of the motor has a leading edge that is placed within the PWM period to accommodate a duty ratio of each pulse within the PWM period, each pulse corresponding to a respective one of the PWM voltage waveforms that is to be applied to one of the respective phases of the motor;
determines that another chosen PWM pattern from the set of six different PWM patterns is to be executed in response to determining that a placement of the leading edge of a respective pulse of the chosen PWM pattern will not accommodate the duty ratio of the respective pulse within a subsequent PWM period; 
assigns the other chosen PWM pattern as the assigned PWM pattern for execution based on the position of the rotor during the subsequent PWM period and 
maintains the other chosen PWM pattern as the assigned PWM pattern during operation at low duty ratios based on a determination that there is sufficient time to maintain and execute the other chosen PWM pattern as the assigned PWM pattern during a number of subsequent additional PWM periods at low duty ratios to cause the motor to experience a reduced torque ripple and reduced current disturbances; and 
wherein the six different PWM patterns includes a first PWM pattern which is used when the position of the rotor is between 330 degrees and 30 degrees; a second PWM pattern when the position of the rotor is between 30 degrees and 90 degrees; a third PWM pattern when the rotor position is between 90 degrees and 150 degrees; a fourth PWM pattern when the rotor position is between 150 degrees and 210 degrees; a fifth PWM pattern when the rotor position is between 210 degrees and 270 degrees, and a sixth PWM pattern when the rotor position is between 270 degrees and 330 degrees.

Regarding claim 12, the prior art of record does not disclose alone or in combination:
A control system for a multiphase electric motor comprising: 
a controller arranged to monitor electrical currents in the motor and a rotational position of the motor and to determine PWM voltage waveforms to be applied to respective phases of the motor, the PWM voltage waveforms being arranged in a respective PWM pattern; and 
a drive circuit adapted to control current in respective phases of the motor according to the PWM voltage waveforms; 
wherein the controller: 
assigns a chosen PWM pattern from a set of six different PWM patterns to be an assigned PWM pattern for execution based on the position of rotor, based on a PWM period for executing the chosen PWM pattern,  and a placement of a leading edge of each pulse of the chosen PWM pattern, wherein each pulse of the chosen PWM pattern that is to be applied to a respective phase of phases of the motor has a leading edge that is placed within the PWM period to accommodate a duty ratio of each pulse within the PWM period, each pulse corresponding to a respective one of the PWM voltage waveforms that is to be applied to one of the respective phases of the motor; 
determines that another chosen  PWM pattern from the set of six different PWM patterns is to be executed in response to determining that a placement of the leading edge of a respective pulse of the chosen PWM pattern will not accommodate the duty ratio of the respective pulse within  a subsequent PWM period;
assigns the other chosen PWM pattern as the assigned PWM pattern for execution based on the position of the rotor during the subsequent PWM period ; and 
maintains the other chosen PWM pattern as the assigned PWM pattern during operation at low duty ratios based on a determination that there is sufficient time to maintain and execute the other chosen PWM pattern as the assigned PWM pattern during a number of subsequent additional PWM periods at low duty ratios to cause the motor to experience a reduced torque ripple and reduced current disturbances.

Regarding claim 17, the prior art of record does not disclose alone or in combination:


A control system for a multiphase electric motor comprising: a controller arranged to monitor electrical currents in the motor and a rotational position of the motor and to determine PWM voltage waveforms to be applied to respective phases of the motor, the PWM voltage waveforms being arranged in a respective PWM pattern; and a drive circuit adapted to control current in respective phases of the motor according to the PWM voltage waveforms; wherein the controller: assigns a chosen PWM pattern from a set of six different PWM patterns to be an assigned PWM pattern for execution based on the position of rotor, based on a PWM period for executing the chosen PWM pattern, and a placement of a leading edge of each pulse of the chosen PWM pattern, wherein each pulse of the chosen PWM pattern that is to be applied to a respective phase of phases of the motor has a leading edge that is placed within the PWM period to accommodate a duty ratio of each pulse 7Serial No. 14/653,361 P12-016019-US-PCT within the PWM period, each pulse corresponding to a respective one of the PWM voltage waveforms that is to be applied to one of the respective phases of the motor; determines that another chosen PWM pattern from the set of six different PWM patterns is to be executed in response to determining that a placement of the leading edge of a respective pulse of the chosen PWM pattern will not accommodate the duty ratio of the respective pulse within a subsequent PWM period; assigns the other chosen PWM pattern as the assigned PWM pattern for execution based on the position of the rotor during the subsequent PWM period; and maintains the other chosen PWM pattern as the assigned PWM pattern during a number of subsequent additional PWM periods.


The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1, 12, and 17, the prior art of record does not disclose alone or in combination:
Specifically determining if the leading edge among six PWM patterns can be executed in a given time and if not an alternate PWM pattern from a set of six PWM patterns is chosen instead is a novel and non-obvious improvement over the state of the art in motor controls.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846